Citation Nr: 1600326	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, 
Type 2.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to service connection for hypertensive heart disease, to include as secondary to service-connected diabetes mellitus, and as a result of exposure to Agent Orange. 

4.  Entitlement to service connection for cerebrovascular accident (CVA), to include as secondary to service-connected diabetes mellitus, and as a result of exposure to Agent Orange.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims file. 

This issue of entitlement to an initial compensable rating for erectile dysfunction is addressed below.  However, the remaining claims on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

During his July 30, 2015, Travel Board hearing, and in a signed statement submitted by the Veteran that same day, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the claim of entitlement to an initial compensable disability rating for erectile dysfunction. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable disability rating for erectile dysfunction are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, as noted in the transcript during the Veteran's July 30, 2015, Travel Board hearing, and in a signed statement, the Veteran stated that he wished to withdraw his appeal for an initial compensable disability rating for erectile dysfunction.  The Board finds that the Veteran's oral statement during his hearing, memorialized in writing in the transcript, as well as the signed and dated written statement submitted the same day, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Thus, the Board does not have jurisdiction to review the claim and it is dismissed.
ORDER

The appeal as to the claim of entitlement to an initial compensable disability rating  for erectile dysfunction is dismissed.


REMAND

The Veteran is seeking an increased rating for his service-connected diabetes mellitus.  He also asserts he is entitled to service connection for a heart disorder and CVA, including as secondary to his service connected diabetes mellitus or, as a result of his exposure to Agent Orange.  Finally, the Veteran alleges that, as a result of his various disabilities, he is unable to obtain and maintain substantially gainful employment and is, therefore, entitled to a TDIU.  

As an initial matter, the Veteran testified during his Travel Board hearing that he is receiving pertinent treatment at the VA facility in Houma, Louisiana.  Treatment reports dated in 2014 are of record.  However, to ensure that all relevant records are obtained, additional development is required.  See 38 U.S.C.A. § 5103A(d); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

In addition, the Veteran states that he has been receiving private treatment from Dr. Jules Dupont and Julie Rhodes, a nurse practitioner, since 1993.  A review of the record shows that the earliest records currently associated with the claims file from these providers are dated from 2000.  Therefore, additional action is required.  The AOJ must attempt to obtain the Veteran's private treatment records dated since 1993.  

The Veteran underwent a diabetes mellitus examination in January 2010.  This examination was conducted in connection with his initial claim to establish entitlement to service connection.  Since this examination, additional VA and private treatment records have been associated with the claims file.  The reports indicate on-going treatment for diabetes.  In addition, the Veteran and his spouse both testified that the Veteran is having an increasingly difficult time functioning on a daily basis, which they attribute to an increase in symptoms.  As such, a contemporaneous VA examination to assess the current severity of his diabetes mellitus is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran has hypertension and seeks service connection for hypertensive heart disease and residuals of a CVA, which occurred in 2000.  In January 2010, a VA examiner stated that the Veteran's diagnosed hypertension was not a complication of diabetes mellitus because there was no renal involvement.  The examiner did not provide a rationale for this finding.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.).  Additionally, a July 2010 peripheral neuropathy examination contains a notation reflecting that CVA is a risk factor for diabetes, and a recent August 2015 DBQ notes that the Veteran's hypertensive heart disease resulted in a stroke.  Because the Veteran contends that his hypertensive heart disease and CVA are the result of his military service, to include exposure to Agent Orange, or, in the alternative, are due to or aggravated by his service-connected diabetes mellitus, a VA examination is needed.  

Finally, because the Veteran's TDIU claim is inextricably intertwined with the other claims on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of those matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).
 
Accordingly, the case is REMANDED for the following action:

1.  Associate with the file, copies of records of any VA treatment for the disabilities at issue, to include VA reports from the Houma medical center.  If any records are unavailable, document the unavailability within the claims file.

2.  Afford the Veteran an additional opportunity to submit any other information that is not in the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, including reports from Dr. Dupont and J. Rhodes.  Associate any available records with the claims file.  After making at least two attempts to obtain the identified records, if any records are unavailable, document the unavailability within the claims file and notify the Veteran so he can submit any copies in his possession.

3.  Advise the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the observable symptoms, in-service and since service, to help support any of his claims.  Statements in support of his increased rating and TDIU claims may also be submitted.  An appropriate amount of time to submit this lay evidence should be provided.

4.  Schedule the Veteran for a VA examination to address his hypertensive heart disease and CVA.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptoms, and undertake any indicated tests deemed appropriate.  Based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  As VA has already conceded the Veteran was exposed to Agent Orange during service, is it at least as likely as not that the Veteran's hypertensive heart disease and/or CVA are due to in-service Agent Orange exposure?  

(b)  If the answer to question (a) is no, is it at least as likely as not that his hypertensive heart disease and/or CVA are due to any other event or condition of service? 

(c) Is it at least as likely as not that his hypertensive heart disease and/or CVA are proximately due to, the result of, or caused by the Veteran's service-connected diabetes mellitus?  

(d) Is it at least as likely as not that the Veteran's hypertensive heart disease and/or CVA are aggravated (made permanently worse or increased in severity) by the service-connected diabetes mellitus?  If yes, was that increase in severity due to the natural progress of the disease?

The examiner must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his diabetes mellitus.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  All pertinent findings should be set forth and the examiner is requested to comment on how and to what extent Veteran's service-connected diabetes mellitus causes functional and occupational impairment, if any.

6.  After the above development has been completed, schedule the Veteran for an examination with a vocational rehabilitation specialist.  The examiner must identify the Veteran's functional limitations stemming from all of his service-connected disabilities (diabetes mellitus, peripheral neuropathy of the upper and lower extremities, ED, and only if appropriate, hypertensive heart disease and CVA) that impact his ability to obtain and retain substantially gainful employment consistent with his education and occupational experience and without regard to his age.

7.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


